DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s arguments, see page 9 of the remarks, filed 04/28/2021, with respect to the rejection(s) of claim(s) 1-4, 6-10, and 15-20 under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2004/0255843) in view of Okabe et al (US 2014/0290573), Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okabe et al (US 2014/0290573) in view of Ohnishi (US 2011/0073037), Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “non-concave portion disposed along a circumference of the annular body, the non-concave portion having a non-concave bottom surface, wherein the inner portion bottom surface and the non-concave bottom surface are coplanar with the bottom surface, and a uniform thickness between the top surface and the non-concave bottom surface.” There is no support in the original disclosure for “a uniform thickness between the top surface and the non-concave bottom surface.” First, there is no actual written description in the specification for “a uniform thickness between the top surface and the non-concave bottom surface.” Second, there is no figure to support the feature. It is noted that Figure 1 merely shows a cross section image, however there no way to support whether or not the bottom is of constant thickness. Third, applicant’s disclosure also teaches away from this limitation. Paragraph [0102] of the published application teaches support portions include recessed surfaces which may be elevated from the immediate surrounding portion of the bottom surface. Fourth, applicant’s claims 11-14 explicitly claim the bottom surface has support recess directly opposite the non-concave portion, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires “a uniform thickness between the top surface and the non-concave bottom surface” and claim 11 depends from claim 1 and “a first support position and a second support position disposed on the bottom surface, the first support position and the second support position each having a recess, the recess having a width and a length, wherein the first support position and the second support position are free of the through holes, and each recess has dimensions of at least two millimeters wide by at least five millimeters long.” It is unclear how the thickness can be uniform between the top and bottom when there are recesses required to be formed on the bottom surface. The same arguments apply to dependent claims 12-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-4, 6-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2014/0290573) in view of Ohnishi (US 2011/0073037), Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446).
Okabe et al teaches a susceptor 20 for supporting a substrate W within an epitaxial growth apparatus, comprising: an annular body extending to an outer radius from a center axis, the annular body including a top surface and a bottom surface opposite the top surface, the top surface including.; an inner portion disposed at the center axis and extending to an inner radius, the inner portion (inner portion supporting wafer W in Fig Figs 1, 4(a), 4(b), 5 and 10) having an inner portion bottom surface, a non-concave portion disposed along a circumference of the annular body (outer portion surrounding wafer W in Figs 1, 4(a), 4(b), 5 and 10, and [0044]-[0082]), the non-concave portion having a non-concave bottom surface, wherein the inner portion bottom surface and the non-concave bottom surface are coplanar with the bottom surface, and a uniform thickness between the top surface and the non-concave bottom surface. (See Figs 1, 4(a), 4(b), 5 and 16-17 and [0044]-[0082] which shows the susceptor 20 with inner area support wafer and non-concave area surrounding the wafer, and Okabe et al is silent to any variation in thickness in the non-concave region and depicts an uniform thickness in the cross-sectional figures 1, 4(a), 4(b) and 5.) It is also noted that Okabe et al Figures 1, 4(a), 4(b) and 5 is substantially similar to Applicant’s Fig 1, and Okabe 20 comprising a concave and non-concave portion, wherein holes 11B are provided in the concave and non-concave (periphery) portions so gas can be let out through the holes to improve the uniformity of film deposited on a substrate wafer (Fig 15-16; [0125]-[0132]).
Okabe et al does not teach a transition portion connecting the inner portion to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate and support the substrate, wherein the transition portion is at a higher elevation than the inner portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically.
	In a susceptor apparatus, Ohnishi teaches a susceptor with a non-concave region (outermost peripheral region) surrounding an inner concave region 12, and a transition portion connecting the inner portion to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate and support the substrate, wherein the transition portion is at a higher elevation than the inner portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically (See Figs 1(A),(B),(C), Fig 2(A), Fig 10(A),(B); [0013]-[0066]). Ohnishi also teaches an outer peripheral region of a pocket has a tapered shape so the inner edge of the outer peripheral region does not come into contact with the back surface of the single-crystal substrate, and therefore the back surface of the single-crystal substrate 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Okabe et al by including a tapered transition portion, as taught by Ohnishi, so the inner edge of the outer peripheral region does not come into contact with the back surface of the single-crystal substrate, and therefore the back surface of the single-crystal substrate can be prevented from being scratched and deposition on the outer peripheral side of the back surface can be suppressed (Ohnishi [0019]).
The combination of Okabe et al and Ohnishi does not teach the density of the plurality of through holes in the concave portion and the non-concave portion is at least 5.0 through holes per square centimeters.
In a susceptor apparatus, Ishibashi et al teaches a susceptor with a support unit 10d (transition portion) for supporting a wafer and with a plurality of through-holes formed in the bottom wall of a pocket of the susceptor wherein the density of the holes is 0.25 to 25 cm2, and it is preferable to arrange the holes as densely as possible to influence the flow of gas (Abstract; Fig 8; [0094]-[0102], [0125]-[0126]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al and Ohnishi by optimizing the hole density to be greater than 5.0 holes per square centimeter, as taught by Ishibashi et al, to improve gas flow (Ishibashi [0125]).
The combination of Okabe et al, Ohnishi and Ishibashi et al does not explicitly teach the first density and the second density are substantially the same.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi and Ishibashi et al by making the first density and the second density substantially the same because Kang et al teaches the hole density may be the same/uniform over the entire region of the susceptor to provide uniform gas flow.
In regards to the first plurality and second plurality of holes, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches holes 11B are preferably provided not only in concave portions for a substrate of the susceptor but also in the periphery (Okaba Fig 16; [0128]) and the density of the holes of the susceptor may be the same/uniform over the entire region of the susceptor (Kang [0034], [0050]) and the density of the holes in a susceptor may be 0.25 to 25 cm2 (Ishibashi Abstract) and the holes 32 and 33 may be equal in size (Kang [0030]); therefore the prior art clearly suggests having a first density and a second density of at least 5.0 cm2  and substantially the same diameter and density over the entire susceptor based on the combination of Yoshida et al, Okabe et al, Ishibashi et al and Kang et al. 
Referring to claim 2-3, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches a transition portion, which elevates the wafer above the pocket, and is disposed orthogonal to the center axis (Ohnishi Fig 1, 4(a), 4(b), 5 and 10).

Referring to claim 6, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the transition zone is free of holes (Ohnishi Fig 1(B), Kang Fig 2-4, Okabe Fig 16).
Referring to claim 9-10, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches lift pin holes in the concave region and arranged equidistant. ((Okabe 10B Fig 16; Kang 31 Fig 3).
Referring to claim 15, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the holes are parallel to the center axis of susceptor (Kang Fig 2).
Referring to claim 16-17, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the size of the susceptor can be changed according to the diameter of the wafer. (Ishibashi [0094]). The combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al does not explicitly teach the inner portion is 100 to 200 mm. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al to change the size/diameter of the susceptor to accommodate a desired wafer diameter. Changes in size and shape are prima facie obvious (MPEP 2144.04).

 Referring to claim 20, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches an integral annular body (Ohnishi Fig 1(A), (B)(C), Kang Fig 2).

Claim 1-4, 6-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2014/0290573) in view of Ohnishi (US 2011/0073037), Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446).
Okabe et al teaches a susceptor 20 for supporting a substrate W within an epitaxial growth apparatus, comprising: an annular body extending to an outer radius from a center axis, the annular body including a top surface and a bottom surface opposite the top surface, the top surface including.; an inner portion disposed at the center axis and extending to an inner radius, the inner portion (inner portion supporting wafer W in Fig Figs 1, 4(a), 4(b), 5 and 10) having an inner portion bottom surface, a non-concave portion disposed along a circumference of the annular body (outer portion surrounding wafer W in Figs 1, 4(a), 4(b), 5 and 10, and [0044]-[0082]), the non-concave portion having a non-concave bottom surface, wherein the inner portion bottom surface and the non-concave bottom surface are coplanar with the bottom surface, and a uniform thickness between the top surface and the non-concave bottom surface. (See Figs 1, 4(a), 4(b), 5 and 16-17 and [0044]-[0082] which shows the susceptor 20 with inner area support wafer and non-concave area surrounding the wafer, and Okabe et al is silent to any variation in thickness in the non-concave region and depicts an uniform 20 comprising a concave and non-concave portion, wherein holes 11B are provided in the concave and non-concave (periphery) portions so gas can be let out through the holes to improve the uniformity of film deposited on a substrate wafer (Fig 15-16; [0125]-[0132]).
Okabe et al does not teach a transition portion connecting the inner portion to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate and support the substrate, wherein the transition portion is at a higher elevation than the inner portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically.
	In a susceptor apparatus, Ohnishi teaches a susceptor with a non-concave region (outermost peripheral region) surrounding an inner concave region 12, and a transition portion connecting the inner portion to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate and support the substrate, wherein the transition portion is at a higher elevation than the inner portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically (See Figs 1(A),(B),(C), Fig 2(A), Fig 10(A),(B); [0013]-[0066]). Ohnishi also teaches an outer peripheral region of a pocket has a tapered shape so the inner edge of the outer peripheral region does not come into contact with the back surface of the 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Okabe et al by including a tapered transition portion, as taught by Ohnishi, so the inner edge of the outer peripheral region does not come into contact with the back surface of the single-crystal substrate, and therefore the back surface of the single-crystal substrate can be prevented from being scratched and deposition on the outer peripheral side of the back surface can be suppressed (Ohnishi [0019]).
The combination of Okabe et al and Ohnishi does not teach the density of the plurality of through holes in the concave portion and the non-concave portion is at least 5.0 through holes per square centimeters.
In a susceptor apparatus, Ishibashi et al teaches a susceptor with a support unit 10d (transition portion) for supporting a wafer and with a plurality of through-holes formed in the bottom wall of a pocket of the susceptor wherein the density of the holes is 0.25 to 25 cm2, and it is preferable to arrange the holes as densely as possible to influence the flow of gas (Abstract; Fig 8; [0094]-[0102], [0125]-[0126]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al and Ohnishi by optimizing the hole density to be greater than 5.0 holes per square centimeter, as taught by Ishibashi et al, to improve gas flow (Ishibashi [0125]).

Kang et al teaches a susceptor 3 for supporting a substrate 6 within an epitaxial growth apparatus (Fig 1), comprising: an annular body extending to an outer radius from a center axis, the annular body including a top surface and a bottom surface opposite the top surface, the top surface including an inner/concave portion (pocket or recess 8) disposed at the center axis and extending to an inner radius, a non-concave portion disposed along the circumference of the annular body (Fig 2-4 show the susceptor with an inner concave portion 8 and an annular, non-concave portion). Kang et al also teaches a transition portion connecting the inner/concave portion to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate and support the substrate, wherein the transition portion is at a higher elevation than the inner/concave portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically; and a plurality of through holes 32, 33 extending from the top surface to the bottom surface, wherein the plurality of through holes are positioned within the concave portion ([0047]-[0053] teaches the recess part may be slanted or stepped walls, which clearly suggest the claimed transition portion, and a peripheral edge of the wafer may contact the slanted or stepped walls so the wafer can be located within the susceptor at a position below the upper surface of the susceptor and form a gap between the holes and the bottom surface of the wafer). Kang et al teaches a plurality of through holes 32, 33 extending from the top surface to the bottom surface, wherein the plurality of through holes are positioned within the concave portion 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi and Ishibashi et al by making the first density and the second density substantially the same because Kang et al teaches the hole density may be the same/uniform over the entire region of the susceptor to provide uniform gas flow.
In regards to the first plurality and second plurality of holes, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches holes 11B are preferably provided not only in concave portions for a substrate of the susceptor but also in the periphery (Okaba Fig 16; [0128]) and the density of the holes of the susceptor may be the same/uniform over the entire region of the susceptor (Kang [0034], [0050]) and the density of the holes in a susceptor may be 0.25 to 25 cm2 (Ishibashi Abstract) and the holes 32 and 33 may be equal in size (Kang [0030]); therefore the prior art clearly suggests having a first density and a second density of at least 5.0 cm2  and substantially the same diameter and density over the entire susceptor based on the combination of Yoshida et al, Okabe et al, Ishibashi et al and Kang et al. 
 which elevates the wafer above the pocket, and is disposed orthogonal to the center axis (Ohnishi Fig 1, 4(a), 4(b), 5 and 10).
Referring to claim 4, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the transition portion is elevated above the non-concave portion by less than 0.2 millimeters when the top surface is facing upward and the center axis is disposed vertically (See Ohnishi Fig 1(C) which shows the transition region with a gap above the inner portion of less than 0.05 mm).
Referring to claim 6, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the transition zone is free of holes (Ohnishi Fig 1(B), Kang Fig 2-4, Okabe Fig 16).
Referring to claim 9-10, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches lift pin holes in the concave region and arranged equidistant. ((Okabe 10B Fig 16; Kang 31 Fig 3).
Referring to claim 15, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the holes are parallel to the center axis of susceptor (Kang Fig 2).
Referring to claim 16-17, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches the size of the susceptor can be changed according to the diameter of the wafer. (Ishibashi [0094]). The combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al does not explicitly teach the inner portion is 100 to 200 mm. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al to change 
Referring to claim 18-19, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches slanted or stepped walls (retainment surface) to locate the wafer within the susceptor (Kang [0047]-[0053]; Ohnishi Fig 1(C)).
 Referring to claim 20, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches an integral annular body (Ohnishi Fig 1(A), (B)(C), Kang Fig 2).

Claim 1-10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2014/0290573) in view of Masumura (US 2012/0309175) , Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446).
Okabe et al teaches a susceptor 20 for supporting a substrate W within an epitaxial growth apparatus, comprising: an annular body extending to an outer radius from a center axis, the annular body including a top surface and a bottom surface opposite the top surface, the top surface including.; an inner portion disposed at the center axis and extending to an inner radius, the inner portion (inner portion supporting wafer W in Fig Figs 1, 4(a), 4(b), 5 and 10) having an inner portion bottom surface, a non-concave portion disposed along a circumference of the annular body (outer portion surrounding wafer W in Figs 1, 4(a), 4(b), 5 and 10, and [0044]-[0082]), the non-concave portion having a non-concave bottom surface, wherein the inner portion bottom surface and the non-concave bottom surface are coplanar with the bottom surface, and a uniform thickness between the top surface and the non-concave bottom surface. (See Figs 1, 4(a), 4(b), 5 and 16-17 and [0044]-[0082] which shows the susceptor 20 with 20 comprising a concave and non-concave portion, wherein holes 11B are provided in the concave and non-concave (periphery) portions so gas can be let out through the holes to improve the uniformity of film deposited on a substrate wafer (Fig 15-16; [0125]-[0132]).
Okabe et al does not teach a transition portion connecting the inner portion to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate and support the substrate, wherein the transition portion is at a higher elevation than the inner portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically.
	In a susceptor apparatus, Masumura teaches a susceptor with a transition portion connecting the inner portion 31 to the non-concave portion, the inner radius extends to the transition portion, the transition portion is configured to form an abutment with the substrate W and support the substrate, wherein the transition portion 33 is at a higher elevation than the inner portion and at a lower elevation than the non-concave portion when the top surface is facing upward and the center axis is disposed vertically (Fig 1-3; [0081]-[0110]). Masumura teaches providing the taper region on the susceptor 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Okabe et al by including a tapered transition portion, as taught by Masumura, improve uniformity of an epitaxial layer at an outer peripheral portion of the substrate (Masumura [0081]-[0082]).
The combination of Okabe et al and Masumura does not teach the density of the plurality of through holes in the concave portion and the non-concave portion is at least 5.0 through holes per square centimeters.
In a susceptor apparatus, Ishibashi et al teaches a susceptor with a support unit 10d (transition portion) for supporting a wafer and with a plurality of through-holes formed in the bottom wall of a pocket of the susceptor wherein the density of the holes is 0.25 to 25 cm2, and it is preferable to arrange the holes as densely as possible to influence the flow of gas (Abstract; Fig 8; [0094]-[0102], [0125]-[0126]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al and Masumura by optimizing the hole density to be greater than 5.0 holes per square centimeter, as taught by Ishibashi et al, to improve gas flow (Ishibashi [0125]).
The combination of Okabe et al, Masumura and Ishibashi et al does not explicitly teach the first density and the second density are substantially the same.
Kang et al teaches a susceptor 3 for supporting a substrate 6 within an epitaxial growth apparatus (Fig 1), comprising: an annular body extending to an outer radius from 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Masumura and Ishibashi et al by making the first density and the second density substantially the same because Kang et al teaches the hole density may be the same/uniform over the entire region of the susceptor to provide uniform gas flow.
In regards to the first plurality and second plurality of holes, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches holes 11B are preferably provided not only in concave portions for a substrate of the susceptor but also in the periphery (Okaba Fig 16; [0128]) and the density of the holes of the susceptor may be the same/uniform over the entire region of the susceptor (Kang [0034], [0050]) and the density of the holes in a susceptor may be 0.25 to 25 cm2 (Ishibashi Abstract) and the holes 32 and 33 may be equal in size (Kang [0030]); therefore the prior art clearly suggests having a first density and a second density of at least 5.0 cm2  and substantially the same diameter and density over the entire susceptor based on the combination of Yoshida et al, Okabe et al, Ishibashi et al and Kang et al. 
Referring to claim 2-3, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches a transition portion, which elevates the wafer above the pocket, and is disposed orthogonal to the center axis (Masumura  teaches a taper region above a wafer pocket Figs 1-3). It is noted that Masumura does not teach placing a wafer on 
Referring to claim 4, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches transaction region and pocket depth t are based on the thickness of the wafer W (See Masumura Fig 3, [0081]-[0110]). The combination of Okabe et al, Masumura, Ishibashi et al and Kang et al explicitly teach the transition portion is elevated above the non-concave portion by less than 0.2 millimeters when the top surface is facing upward and the center axis is disposed vertically. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al the elevation of the transition portion to be less than 0.2 mm by changing the size of the susceptor to accommodate thin wafers with a thickness of 0.2 mm or less. Changes in size and shape are prima facie obvious (MPEP 2144.04).
Referring to claim 5, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches transaction region and pocket depth t are based on the thickness of the wafer W (See Masumura Fig 3, [0081]-[0110]) and an explicit example using pocket depth of 800 m (0.8 mm) (See Masumura Table 1).
Referring to claim 6, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches the transition zone is free of holes (Masumura Fig 3, Kang Fig 2-4, Okabe Fig 16).
Referring to claim 7, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al does not explicitly teach the thickness of the susceptor is less than 5 mm. Masumura teaches a susceptor pocket depth of 800 m and a taper height of 100 m for a total of 0.9 mm (See Masamura Table 1), and the susceptor bottom is depict as substantial equal in thickness to the wafer (See Masumura Fig 3). Changes in size and shape are prima facie obvious (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al by having the thickness of the susceptor be less than 5 mm to reduce the thermal mass of the susceptor and thickness of less than 5 mm are within the conventionally known range of thickness suitable for susceptors and within the suggested dimensions taught by Masumura. Furthermore, thinner wafer would obvious require thinner susceptor with thinner pockets and tapered regions.
Referring to claim 8, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches graphite (Masumura ([0055]). Furthermore, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 9-10, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches lift pin holes in the concave region and arranged equidistant. ((Okabe 10B Fig 16; Kang 31 Fig 3).
Referring to claim 15, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches the holes are parallel to the center axis of susceptor (Kang Fig 2).
Referring to claim 16-17, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches the size of the susceptor can be changed according to the diameter of the wafer. (Ishibashi [0094]). The combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al does not explicitly teach the inner portion is 100 to 200 
Referring to claim 18-19, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches slanted or stepped walls (retainment surface) to locate the wafer within the susceptor (Kang [0047]-[0053]; Masumura Fig 3).
 Referring to claim 20, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches an integral annular body (Masumura Fig 1-3, (B)(C), Kang Fig 2).

Claims 7, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2014/0290573) in view of Ohnishi (US 2011/0073037), Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446), as applied to claim 1-4, 6, 9-10, and 15-20 above, and further in view of Foster et al (US 6,086,680).
Referring to claim 11-14, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches all of the limitations of claims 11-14, as discussed above, except the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al does not explicitly teach a first and second support portion each having a recess free of through holes and each recess has a dimension of 2 mm wide by 5 mm long. The combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al does teach a susceptor with a susceptor three support arms supported the bottom of the susceptor (Okabe Fig 2, [0046]-[0049]).
44 evenly spaced radially, and each susceptor support cavity receive an arm of a support or spider assembly, and recess are free of thru holes (col 7, ln 1-67, fig 7-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al by providing recesses to the bottom surface of the susceptor, as taught by Foster et al, to receive the support arms to facilitate the positioning of the support arms on the susceptor bottom.
In regards to the size and depth of the recess, changes in size and shape are prima facie obvious (MPEP 2144.04) and a recess having at 2 mm by 5 mm size would have been obvious to one of ordinary skill in the art at the time of filing to accommodate are support arm having a matching size. 
Referring to claim 12-14, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al teaches three susceptor support cavities 44 evenly spaced radially, and each susceptor support cavity receive an arm of a support or spider assembly, (Foster col 7, ln 1-67, fig 7-9). In regards to the size and depth of the recess, changes in size and shape are prima facie obvious (MPEP 2144.04).
Referring to claim 7, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al is silent to the thickness of the susceptor. Foster et al teaches a low mass susceptor body typically has a thickness of no more than 0.81 mm for a 0.74 mm thick wafer (col 4, ln 1-50). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang 
Referring to claim 8, the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al does not explicitly teach graphite. Foster et al teaches a graphite susceptor (col 1, ln 15-67). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Ohnishi, Ishibashi et al and Kang et al by making the susceptor from graphite, as taught by Foster et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2014/0290573) in view of Masumura (US 2012/0309175) , Ishibashi et al (US 2005/0000449) and Kang et al (US 2013/0180446), as applied to claims 1-10 and 15-20 and further in view of Foster et al (US 6,086,680).
Referring to claim 11-14, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al teaches all of the limitations of claims 11-14, as discussed above, except the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al does not explicitly teach a first and second support portion each having a recess free of through holes and each recess has a dimension of 2 mm wide by 5 mm long. The combination of Okabe et al, Masumura, Ishibashi et al and Kang et al does teach a susceptor with a susceptor three support arms supported the bottom of the susceptor (Okabe Fig 2, [0046]-[0049]).
44 evenly spaced radially, and each susceptor support cavity receive an arm of a support or spider assembly, and recess are free of thru holes (col 7, ln 1-67, fig 7-9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al by providing recesses to the bottom surface of the susceptor, as taught by Foster et al, to receive the support arms to facilitate the positioning of the support arms on the susceptor bottom.
In regards to the size and depth of the recess, changes in size and shape are prima facie obvious (MPEP 2144.04) and a recess having at 2 mm by 5 mm size would have been obvious to one of ordinary skill in the art at the time of filing to accommodate are support arm having a matching size. 
Referring to claim 12-14, the combination of Okabe et al, Masumura, Ishibashi et al and Kang et al l teaches three susceptor support cavities 44 evenly spaced radially, and each susceptor support cavity receive an arm of a support or spider assembly, (Foster col 7, ln 1-67, fig 7-9). In regards to the size and depth of the recess, changes in size and shape are prima facie obvious (MPEP 2144.04).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714